UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2014 Structured Products Corp. on behalf of CorTS Trust II for Provident Financing Trust I (Exact name of registrant as specified in its charter) Delaware 001-32090 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer
